Citation Nr: 1429933	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  12-00 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a skin disorder, including tinea versicolor, dermatophytosis, dermatitis, stucco keratosis, and basal cell carcinoma left temple, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel





INTRODUCTION

The Veteran had active military service in the United States Army from July 1969 to July 1971.  He served in the Republic of Vietnam from December 1969 to December 1970.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

A review of the Virtual VA paperless processing claims system reveals a pertinent June 2014 brief submitted by the Veteran's representative and VA treatment reports that have been reviewed by the Board.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


REMAND

In this case, the Veteran contends that his current skin conditions are a result of exposure to herbicides during service in Vietnam.

First, the AOJ must obtain a VA addendum with regard to the Veteran's skin disorders, on the basis of in-service incurrence.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An opinion finding that a condition is not related to service because the condition is not entitled to presumptive service connection, without clearly considering direct service connection, is inadequate on its face.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

A January 2012 skin examination is inadequate and flawed for a number of reasons.  The examiner did not address whether there are any diagnoses of presumptive skin conditions linked to herbicide exposure, or whether the noted skin conditions, specifically tinea versicolor, dermatophytosis/dermatitis, stucco keratosis, and basal cell carcinoma left temple, are related to military service or to in-service Agent Orange exposure, even though they are not presumptive herbicide conditions.  Accordingly, an addendum opinion is required.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must attempt to obtain copies of pertinent treatment records from the VA Medical Center in Kansas City since August 2011.  Any negative search results should be noted in the record. 

2. After the foregoing development has been completed, and additional documents associated with the claims file, the AOJ must obtain a VA addendum opinion from the January 2012 VA examiner to determine the nature and etiology of any skin disorder that may be present.  If the same examiner is no longer available, another qualified VA clinician must provide the addendum opinion.  Another VA skin examination is not necessary, unless the VA examiner determines it is necessary to provide the requested opinions.  The paper and electronic claims file must be made available to the examiner and the examiner must review all the pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.




The January 2012 VA skin examiner, or other qualified VA clinician, must provide an addendum medical opinion answering the following questions:

(a) Does the Veteran have a current skin disorder that is on the list of presumptive service-connected diseases for herbicide exposure (i.e., does he currently have chloracne, other acneform disease consistent with chloracne, porphyria cutanea tarda, or dermatofibrosarcoma protuberans)?  The Veteran is presumed to have been exposed to Agent Orange. 

(b) If the Veteran does not have a presumptive disease, is it at least as likely as not (i.e., 50 percent or more probable) that any other current skin disorder is related to herbicide/Agent Orange exposure during military service in Vietnam?  Please note the following diagnoses of record:  tinea versicolor, dermatophytosis, dermatitis, stucco keratosis, and basal cell carcinoma left temple.

(c) For each diagnosis identified, the examiner must discuss whether it is at least as likely as not (i.e. 50 percent or more probable) that the disorder manifested in service or is otherwise causally or etiologically related to his military service, to include his in-service treatment in May 1971 for cellulitis with erythema and edema of the auditory canal.

(d) In making the above determinations, a clear explanation for all opinions must be provided.  The examiner must address the Veteran's competent lay statements regarding his skin symptoms, and other facts and medical principles relevant to herbicide exposure and skin diseases.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


